DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on May 31, 2022 to the non-final Office action of March 1, 2022 is acknowledged.  The Office action on the currently pending claims 1-2, 4-11, and 13-20 follows.

Specification

The disclosure is objected to because of the following informalities:
In the amendments filed on May 31, 2022, Applicant submitted amended figures to address the drawing objections made in the previous Office action of May 1, 2022.  However, the specification was not amended to reflect the changes made in the amended figures, and thus making not making it possible to decipher which drawing objections Applicant addressed.  The specification should be amended to reflect the changes made to the drawings.
Appropriate correction is required.
See next page→
Claim Objections

Claims 1-20 are objected to because of the following informalities:  
Clm.1 Ln.4, Clm.6 Lns.3-4, Clm.8 Ln.3, Clm.9 Lns.6 and 9, Clm.10 Ln.8, Clm.11 Lns.4-5 and 13-14, Clm.13 Ln.2, Clm.16 Ln.4, Clm.19 Ln.8, and Clm.20 Ln.6: every instance of the clause “a smart device” should be amended to recite “the smart device” since the preamble for independent claims 1, 9-11, and 19-20 provide the antecedent basis for the “smart device”.
Claims 13-18: the heading “The cooler of claim” should be amended to recite “The solar powered cooler of claim” so that the heading is consistent with the preamble of independent claim 11.
Claim 1 Ln.6: the clause “thereby forcing air” should be amended to recite “thereby forcing the air” since the antecedent basis is previously established in the claim (see line 5 of the claim).
Claim 1 Ln.14: the clause “the upper surface” should be amended to recite “an upper surface” in order to provide the proper antecedent basis for the claim limitation.
Claim 2 Ln.2: the clause “a bottom surface” should be amended to recite “the bottom surface” since claim 1 provides the antecedent basis for the limitation.
Claim 4 Lns.2 and 4-5: the clauses “the heat dissipation structure” and “the heat dissipation performance” should be amended to recite “a heat dissipation structure” and “a heat dissipation performance” for antecedent reasons.
Claim 5 Ln.2: the clause “an upper surface of smart device holder” should be amended to recite “the upper surface of the smart device holder” since amended independent claim 1 now provides the antecedent basis for the upper surface and for grammatical reasons (i.e., the word “the” between the word “of” and “smart” puts the clause in proper idiomatic English).
Claim 6 Lns.1-2: the clause “wherein air” should be amended to recite “wherein the air” since claim 1 provides the antecedent basis for the air.
 Claim 8 Ln.2: the clause “an upper surface of smart device holder” should be amended to recite “the upper surface of the smart device holder” for the same reasons as provided for claim 5 above.
Claim 8 Ln.4: the clause “thermal energy generated to escape” should be amended to recite “thermal energy generated by the smart device to escape” to make it clear that the smart device is the one that generates the heat.
Claim 9 Lns.7-8: the clause “the air passages” should be amended to recite “the air passage” so that the limitation is consistent with “an air passage” as recited in line 4 of the claim.
Claim 9 Ln.8: the clause “the bottom surface” should be amended to recite “a bottom surface” in order to provide the proper antecedent basis.
Claim 9 Ln.10: the clause “to force air” should be amended to recite “to force the air” since the claim already provides the antecedent basis for the air earlier in the claim.
Claim 9 Lns.11-12: the clause “a bottom surface” should be amended to recite “the bottom surface” in light of the objection made to claim 9, line 8.
Claim 10 Ln.3: the clause “through the air passages” should be amended to recite “through air passages” or “through an air passage” (it is believed that Applicant intended to recite “air passage”) for antecedent reasons.
Claim 10 Ln.4: the clause “through the one or more vent holes” should be amended to recite “through one or more vent holes” for antecedent reasons.
Claim 10 Ln.4: the clause “the bottom surface” should be amended to recite “a bottom surface” for antecedent reasons.
Claim 10 Ln.7: the clause “the upper surface” should be amended to recite “an upper surface” for antecedent reasons.
Claim 10 Ln.7: the clause “addresses passive cooling” should be amended to recite “addresses the passive cooling” since the antecedent basis for “passive cooling” is established in line 3 of the claim.
Claim 10 Ln.8: the clause “of smart devices to cool” should be amended to recite “of the smart device” so that the claim nomenclature is consistent.
Claim 10 Ln.9: the clause “heat generated to escape” should be amended to recite “heat generated by the one or more smart device to escape” to make it clear that it is the smart device that produces the heat.
Claim 10 Ln.9: the clause “by passive cooling” should be amended to recite “by the passive cooling” since line 3 of the claim provides the antecedent basis for the claim.
Claim 10 Ln.10: the clause “a standalone component” should be amended to recite “the standalone component” since lines 5-6 of the claim provide the antecedent basis.
Claim 11 Ln.5: the clause “the power supply” should be amended to recite “a power supply” for antecedent reasons.
Claim 11 Lns.6-7: the clause “the upper fan casing” should be amended to recite “the upper fan and charger unit casing” so that the claim nomenclature is consistent.
Claim 11 Ln.7: the clause “forcing air” should be amended to recite “forcing the air” since line 6 of the claim provides the antecedent basis for the limitation.
Claim 11 Ln.10: the clause “the solar panel” should be amended to recite “a solar panel” for antecedent reasons.
Claim 11 Ln.11: the clause “with snap fastener and insert elements” should be amended to recite “with a snap fastener and insert elements” for grammatical reasons.
Claim 11 Ln.13: the clause “for charging the power supply for” should be amended to recite “for charging the power supply of” for grammatical reasons.
Claim 11 Lns.14-15: the clause “and one or more charger units” should be amended to recite “and the one or more charger units” for antecedent reasons.
Claim 14 Ln.1: the clause “at least one fan” should be amended to recite “at least one fan of the one or more cooling fans’ so that it is clear that the “at least one fan” is referring back to the “one or more cooling fans” of claim 11.
Claim 14 Ln.2: the clause “wherein the heat dissipation structure” should be amended to recite “wherein a heat dissipation structure” for antecedent reasons.
Claim 18 Ln.2: the clause “, the solar power cooler” should be deleted for grammatical reasons.
Claim 19 Ln.3: the clause “for charger units” should be amended to recite “for one or more charger units” for subject-verb-agreement (i.e., the scope of “one or more receiving holes” provides the scope of just having one receiving holes, which based on Applicant’s disclosure will only receive one “charger unit”, and thus the scope for the charger units should also encompass the possibility of only having one charger unit). 
Claim 19 Ln.8: the clause “one or more cooling fans effective to” should be amended to recite “one or more cooling fans configured to” in order to put the clause in better format.
Claim 20 Ln.4: the clause “the bottom fan casing” should be amended to recite “the bottom fan and charger unit chasing” so that the claim nomenclature is consistent.
Claim 20 Lns.7-8: the clause “the upper and lower fan and charger unit casings” should be amended to recite “between the upper fan casing and the lower fan and charger unit casing” so that the claim nomenclature is consistent (see lines 2 and 3 of the claim).
Claims 7, 15, and 17 are objected for inheriting the deficiencies of their respective base claim.
The Office notes that many of the objections listed above were noted in the previous Office action of March 1, 2022.  The Office requests that Applicant carefully review all of the claim objections made in the previous Office action of March 1, 2022 closely and to make sure that all of the informalities are properly addressed.  The Office further notes that the above noted objections are also a non-exhaustive list due to the outstanding number of informalities present in the claims.  Therefore, the Office also requests Applicant to carefully review all of the claims in its entirety and to make sure that the claims are in proper format.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “heat dissipation structure” is believed to be indefinite because the intended scope of the limitation cannot be ascertained to one of ordinary skill in the art.  It is not clear if Applicant is intending to call the “smart device holder” itself a “heat dissipating structure” or if there is a “heat dissipating structure” in the smart device. Paragraphs [58], [101], and [108] of Applicant’s specification are the only instances in which Applicant mentions the phrase “heat dissipating structure”, and the Office notes that all instances are just copied versions of the claim.  The way claim 4 is structured, it appears as though Applicant is attempting to claim that the “heat dissipation structure” is a physical component that is provided on the smart device holder.  However, when looking at Applicant’s figures and specification, it appears as though Applicant is attempting to say that the smart device holder itself is a heat dissipation structure, and thus making ascertaining the intended scope of the claim as indefinite.  
In other words, because Applicant’s originally filed disclosure does not provide any clear indicator as to which interpretation Applicant intended (i.e., is the smart device holder itself a heat dissipation structure?  Or is there a separate “heat dissipating structure” that is mounted in the smart device holder?), it is believed that the aforementioned limitation is indefinite.  For the purposes of examination, it was interpreted as though Applicant was claiming that the smart device holder itself is a heat dissipation structure.  The Office notes that if the “heat dissipation structure” is supposed to be a separate component that is mounted in the smart device holder, then the figures must be amended to show what exactly the “heat dissipation structure” is without incorporating new matter.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for inheriting the deficiency of claim 4.
Regarding claim 14, the claim is also believed to be indefinite since similar to claim 4, the claim also recites “the heat dissipation structure of the smart device holder”.  As noted above, it is unclear if the intended scope of the limitation is to recite that the “smart device holder” itself is a “heat dissipation structure” or if there is in fact another structure mounted in the smart device holder that acts as the “heat dissipation structure”.  Therefore, the claim was also interpreted as the smart device holder itself being a heat dissipation structure.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



See next page→
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 203135945) in view of Vizcarra (US 20110200219) and in further view of Dukes (US 20160010886).
Regarding claim 9, Dong discloses (Figs.1-3):
A solar powered cooler for a smart device (8), comprising a bottom fan casing (3) including one or more air inlet holes (Fig.1: the holes in the bottom fan casing 3 define the one or more air inlet holes, and the holes are located near the upper edge of the bottom fan casing 3) located at or near an edge of the bottom fan casing (3); a smart device holder (1) for holding a smart device (8) to dissipate thermal heat generated by the smart device (8) to be released by active cooling (Figs.1 and 3: the fan 2 will provide forced convection cooling for the heat generated by the smart device 8 in order to cool the bottom surface of the smart device 8 in the smart device holder 1) in order to cool the bottom surface of a smart device (8) in the smart device holder (1); one or more cooling fans (2) so as to force air to flow along a substantially vertical direction (See Figure Below) toward a bottom surface of the smart device (8) (Figs.1-2: air goes through the air inlet holes in the bottom fan casing and to the bottom surface of the smart device 8 via the fan 2 and smart device holder 1); and one or more solar panels (7) for harvesting solar energy and delivering electric power ([0032]: fan 2 receives power from the power supply 6 which is powered by the solar panel 7) to the one or more cooling fans (2).

See next page→

    PNG
    media_image1.png
    576
    1080
    media_image1.png
    Greyscale

However, Dong does not disclose:
An upper fan casing including one or more vent holes; the upper and bottom fan casing defining an air passage to allow air flow from the one or more air inlet holes to the one or more vent holes; a smart device holder for holding a smart device to dissipate thermal heat generated by smart device to be released by active cooling forced through the air passages and discharged through the one or more vent holes; one or more cooling fans effective to draw air into the air passage.
Vizcarra however teaches (Figs.5-6):
An upper fan casing (210 and 220) including one or more vent holes (222); the upper (210 and 220) and bottom (212) fan casing defining an air passage (204) to allow air flow from the one or more air inlet holes (242) to the one or more vent holes (222) (Fig.5, [0037], and [0039]: air flow from the inlet holes 242 to the vent holes 222); active cooling ([0043]) forced through the air passage (204) and discharged through the one or more vent holes (222); one or more cooling fans (250) effective to draw air into the air passage (204) (Figs.5-6, [0034], [0037], and [0039]: the cooling fans 250 are capable of pulling air into the air passage 204 to optimize airflow out of the vent hole 222).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Vizcarra to modify the device of Dong such that it has an upper fan casing that includes one or more vent holes and couples to the bottom fan casing such that the upper fan casing and bottom fan casing define an air passage that allows air flow from the one or more air inlet holes to the one or more vent holes via the active cooling provided by the one or more fans to cool the bottom surface of the smart device in the smart device holder, as claimed, in order to achieve an improved structural rigidity for the device of Dong due to the upper fan casing adding additional rigidity to the device of Dong while also providing an efficient cooling path, and thus further optimizing the cooling capabilities of Dong.
However, the above combination would still fail to teach:
The one or more solar panels connected to the one or more fans via one or more connector cables.
Dukes however teaches:
The one or more solar panels connected to the one or more fans via one or more connector cables ([0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dukes to further modify the device of modified Dong such that the one or more solar panel is connected to the one or more fans via one or more connector cables, as claimed, in order to provide a simpler way of providing power the one or more fans (i.e., the solar panel can provide power directly to the one or more fans as opposed to having to send the power to the one or more fans via a power supply).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 203135945) in view of Shannon, III (US 9436239) (Referred to as Shannon).
Regarding claim 10, Dong discloses (Figs.1-3): 
A solar powered cooler for a smart device (8), comprising: a smart device holder (1) to dissipate thermal heat generated by the smart device (8) to be released by passive cooling and radiation in order to cool a bottom surface of the smart device (8) in the smart device holder (1) when the smart device holder (1) is used as a standalone component (Fig.1 and [0033]: the smart device holder 1 is capable of being a standalone component with the smart device 8, which can cool a bottom surface of the smart device 8 through the aperture in the smart device holder 1.  Furthermore, the smart device holder 1 will be made out of a material that will allow some degree of radiation to cool the smart device 8, including the bottom surface of the smart device 8); and an upper surface (See Figure Below) of smart device holder (1) addresses the passive cooling characteristics of the smart device (8) to cool the bottom surface of the smart device (8) by allowing the thermal heat generated by the smart device (8) to escape from the smart device holder (1) by passive cooling when the smart device holder (1) is used as the standalone component (Fig.1 and [0033]: the upper surface of the smart device holder 1 is the surface that will receive the bottom surface of the smart device 8, and the hole in the smart device holder 1 will allow ambient air to enter the smart device holder 1 between the upper surface of the smart device holder 1 and the bottom surface of the smart device 8 in order to passively cool the bottom surface of the smart device when the smart device holder 1 acts as a standalone component so that the heat generated by the smart device 8 is exhausted from the smart device holder 1).

    PNG
    media_image2.png
    578
    529
    media_image2.png
    Greyscale

However, Dong does not disclose:
A smart device holder to dissipate thermal heat generated by smart device to be released by passive cooling and radiation forced through the air passages and discharged through the one or more vent holes.
Shannon however teaches (Fig.1):

See next page→
A smart device holder (10) to dissipate thermal heat generated by smart device (Col.4 Lns.17-19) to be released by passive cooling (natural convection) and radiation (Col.4 Lns.3-6) forced through air passages (30) and discharged through one or more vent holes (24).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shannon to modify the device of Dong such that the smart device holder has air passages and vent holes so that the thermal heat generated by the smart device is released by passive cooling and radiation forced through air passages and exhausted through one or more vent holes, as claimed, in order to provide an improved natural convection due to the air passages providing a balanced convection pathway as taught by Shannon (Col.7 Lns.20-25).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (CN 203135945) in view of Vizcarra (US 20110200219) in further view of Dukes (US 20160010886) and in further view of Luoma (US 5542203).
Regarding claim 19, Dong discloses (Figs.1-3):
A solar powered cooler for a smart device (8), comprising: a bottom fan and charger unit casing (3) including one or more air inlet holes (Figs.1-2: the bottom fan and charger unit casing 3 has apertures that will allow air to enter, and the apertures are located near the upper edge of the bottom fan and charger unit casing 3) located at or near an edge of the bottom fan and charger unit casing (3); a smart device holder (1) for holding a smart device (8); one or more cooling fans (2) so as to force air to flow along a substantially vertical direction (See Figure of Claim 9) toward a bottom surface (See Figure of Claim 9) of the smart device (8); and one or more solar panels (7) for harvesting solar energy and delivering electric power to the one or more cooling fans (2) and one or more charger units (6) ([0032]: the solar panel 7 harvests solar energy and delivers the electric power to the one or more charger units 6, which then powers the fan 2), wherein the smart device (8) is a smartphone ([0004], [0006], [0020]: the term multifunctional phone encompasses a smartphone) or smart tablet ([0020]: a tablet is a smart tablet).
However, Dong does not disclose:
An upper fan and charger unit casing including one or more vent holes and one or more receiving holes for charger units; the upper and bottom fan and charger unit casing defining an air passage to allow air flow from the one or more air inlet holes to the one or more vent holes and one or more receiving holes for charger units; one or more cooling fans effective to draw air into the air passage.
Vizcarra however teaches (Figs.5-6):
An upper fan casing (210 and 220) including one or more vent holes (222) and one or more receiving holes (Fig.5: when 220 is removed from 210, it will define a receiving hole that will receive the one or more fans 250) for one or more fans (250); the upper (210 and 220) and bottom (212) fan casing defining an air passage (204) to allow air flow from the one or more air inlet holes (242) to the one or more vent holes (222) and one or more receiving holes for the one or more fans (250) (Figs.5-6, [0034], [0037], and [0039]: the fans 250 will pull air into the air passage 204, and the air will flow from the one or more air inlet holes 242 to the air passage 204 and to the area where the one or more receiving hole is located, which is then exhausted from the one or more vent holes 222); one or more cooling fans (250) effective to draw air into the air passage (204).
See next page→
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Vizcarra to modify the device of Dong such that it has an upper fan casing that defines an upper fan and charger unit casing that has one or more vent holes and one more receiving holes that receive the one or more charging unit and couples with the bottom fan and charger unit casing to define an air passage between the upper and bottom fan and charger unit casing in such a way that air flows from the one or more air inlet holes to the one or more vent holes and the one more receiving holes for the one or more charger units via the one or more cooling fans, as claimed, in order to achieve an improve structural rigidity for the device of Dong due to the upper fan casing adding additional rigidity to the device of Dong while also providing an efficient cooling path from the cooling fan to the smart device, and thus further optimizing the cooling capabilities of Dong.
However, the above combination would fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Dukes however teaches: 
The one or more solar panels connected to the one or more fans via one or more connector cables ([0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dukes to further modify the device of modified Dong such that the one or more solar panel is connected to the one or more fans via one or more connector cables, as claimed, in order to provide a simpler way of providing power the one or more fans (i.e., the solar panel can provide power directly to the one or more fans as opposed to having to send the power to the one or more fans via a power supply).
However, the above combination would still fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Luoma however teaches (Fig.1):
The one or more solar panels (18) connected to the one or more charger units (16) via one or more connector cables (17).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Luoma to further modify the device of modified Dong such that the one or more solar panels is connected to the one or more charger units via one or more connector cables so that the one or more solar panels are connected to the one or more fans and the one or more charger units via one or more connector cables, as claimed, in order to provide a simple and efficient means of providing power to the one or more fans and the one or more charger units since the one or more cables would provide a simple and efficient means of connecting the solar panel to the one or more fans and the one or more charger units.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
See next page→
Regarding claim 20, Dong discloses (Figs.1-3):
A solar powered cooler for a smart device (8), comprising: a bottom fan and charger unit casing (3) including one or more air inlet holes (Figs.1-2: the bottom fan and charger unit casing 3 has holes that will define the “one or more air inlet holes” which are located near the upper edge of the bottom fan and charger unit casing 6) located at or near an edge of the bottom fan casing (3); a smart device holder (1) for holding a smart device (8); one or more cooling fans (2) and one or more charger units (6) located between the smart device holder (1) and bottom fan and charger unit casing (3), the one or more cooling fans (2) covering the one or more air inlet holes (Fig.2: the fan 2 covers the inlet holes) effective to draw air so as to force air to flow along a substantially vertical direction (See Figure of Claim 9) toward a bottom surface (See Figure of Claim 9) of the smart device (8) and the one or more charger units capable (6) of charging power supply for the smart device (8) ([0032]: the charger unit 6 will charge the power supply of the smart device 8); and one or more solar panels (7) for harvesting solar energy and delivering electric power to the one or more cooling fans (2) and one or more charger units (6) ([0032]: the solar panel harvests solar energy and delivers electrical power to the charger unit 6, which will then power the cooling fan 2), wherein the smart device (8) is a smartphone ([0004], [0006], [0020]: the term multifunctional phone encompasses a smartphone) or smart tablet ([0020]: a tablet is a smart tablet). 
Dong however does not disclose:
An upper fan casing including one or more vent holes; the upper and bottom fan casing defining an air passage to allow air flow from the one or more air inlet holes to the one or more vent holes; one or more cooling fans and one or more charger units located between the upper and lower fan and charger unit casings, the one or more cooling fans covering the one or more air inlet holes effective to draw air into the air passage.
Vizcarra however teaches (Figs.5-6):
An upper fan casing (210 and 220) including one or more vent holes (222); the upper (210 and 220) and bottom (212) fan casing defining an air passage (204) to allow air flow from the one or more air inlet holes (242) to the one or more vent holes (222) (Fig.5, [0037], and [0039]: air flows from the inlet holes 242 to the vent holes 222); one or more cooling fans (250) located between the upper (210 and 220) and bottom (212) fan and charger unit casings, the one or more cooling fans effective to draw air into the air passage (204) (Figs.5-6, [0034], [0037], and [0039]: the cooling fans 250 are capable of pulling air into the air passage 204 to optimize airflow out of the vent hole 222).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Vizcarra to modify the device of Dong such that it has an upper fan casing with one or more vent holes that couples to the bottom fan and charger unit casing such that the upper fan casing and bottom fan and charger unit casing defines an air passage to allow airflow from the one or more air inlet holes to the one or more vent holes and such that the one or more cooling fans and the one or more charger unit are provided between the upper fan casing and the bottom fan and charger unit casing so that the one or more cooling fans draw air into the air passage, as claimed, in order to achieve an improve structural rigidity for the device of Dong due to the upper fan and charger unit casing adding additional rigidity to the device of Dong while also providing an efficient cooling path from the cooling fan to the smart device, and thus further optimizing the cooling capabilities of Dong.
However, the above combination would fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Dukes however teaches: 
The one or more solar panels connected to the one or more fans via one or more connector cables ([0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dukes to further modify the device of modified Dong such that the one or more solar panel is connected to the one or more fans via one or more connector cables, as claimed, in order to provide a simpler way of providing power the one or more fans (i.e., the solar panel can provide power directly to the one or more fans as opposed to having to send the power to the one or more fans via a power supply).
However, the above combination would still fail to teach:
The one or more solar panels connected to the one or more fans and one or more charger units via one or more connector cables.
Luoma however teaches (Fig.1):
The one or more solar panels (18) connected to the one or more charger units (16) via one or more connector cables (17).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Luoma to further modify the device of modified Dong such that the one or more solar panels is connected to the one or more charger units via one or more connector cables so that the one or more solar panels are connected to the one or more fans and the one or more charger units via one or more connector cables, as claimed, in order to provide a simple and efficient means of providing power to the one or more fans and the one or more charger units since the one or more cables would provide a simple and efficient means of connecting the solar panel to the one or more fans and the one or more charger units.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Allowable Subject Matter

Claims 1, 2, 4-8, 11, and 13-18 will be allowed, subject to the obviation of the objections noted above and subject to Applicant overcoming the 112(b)-rejection noted above.

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claims 1 and 11, for the reasons provided in the non-final Office action of March 1, 2022.
In the amendments filed on May 31, 2022, Applicant amended independent claims 1 and 11 such that they respectively recite the allowable subject matter of previously pending dependent claims 3 and 12 (now cancelled), as noted in the previous Office action of March 1, 2022.
Applicant also filed a terminal disclaimer on May 31, 2022 in order to address the double patenting rejection that was made in the previous Office action.  The terminal disclaimer was approved on June 1, 2022.  The double patenting rejection is hereby withdrawn.
Finally, the Office has not identified any other double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments filed on May 31, 2022 have been fully considered, but have been found unpersuasive.  Regarding Applicant’s arguments directed to independent claims 9-10 and 19-20, Applicant contests that the rejection is improper because the rejections “appeared to cherry picked selective portions of the cited art to come up with the conclusion that the pending claims are obvious” and thus invoking impermissible hindsight as outlined in MPEP 2141 (See Page 3 of Applicant’s remarks).
The Office has fully considered the above argument, but respectfully disagrees and notes that Applicant’s arguments are conclusory.  Applicant merely concludes that the previous rejection is a piecemeal rejection (and thus utilizes impermissible hindsight) in order to reject independent claims 9-10 and 19-20 without explaining how any of the references cannot be reasonably combined with one another.  For the purposes of compact prosecution, the Office will outline brief reasons as to why it is believed that the rejections for claims 9-10 and 19-20 are proper.
Referring to Applicant’s specification, the invention is related to a cooling dock/pad that utilizes at least one solar panel and at least one cooling fan in order to cool an electronic device that is mounted on the cooling dock.  Therefore, one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would naturally consider looking at laptop cooling pads since the two concepts are substantially equivalents of each other.  Referring now to the Vizcarra reference, the reference is drawn to a laptop cooling pad/platform that utilizes at least one fan in order to cool a laptop that is mounted to the cooling pad/platform, and is thus substantially within the same field of endeavor as both the instant application and the relied upon Dong reference and is also reasonably pertinent to both the instant application and the Dong reference, and thus qualifies as analogous prior art.  For the reasons provided above, it is believed that a combination between the Dong reference and Vizcarra reference can reasonably be combined without imparting impermissible hindsight.
Referring now to the Dukes reference, the reference is drawn to a known means of connecting a solar panel to a fan, which again is reasonably pertinent to the problem and solution addressed by the instant application.  Furthermore, the Office notes that such a modification would only utilize known techniques that are known in the art (i.e., the use of a wire to connected a load to a source is abundantly well known in the art) in order to achieve the predictable result of providing a simple, direct, and efficient current path from a load to the source, and thus satisfying the requirements outlined in MPEP 2141.  Therefore, it is believed that the proposed combination with the Dukes reference would not impart impermissible hindsight and would not be considered to be a piecemeal rejection especially since the Dong reference does not describe in detail as to how the solar panel is connected to the charger unit.
Referring now to the Shannon, III reference, the prior art is directly related to a casing for a phone (including a smartphone) which uses a passive cooling means in order to cool the phone, which is directly related to the Dong reference which also teaching a phone/smartphone casing that is made out of a thermally conductive material.  Therefore, one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention could reasonably utilize the Shannon, III reference to modify the Dong reference without having to impart impermissible hindsight, and thus resulting in a piecemeal rejection as contested by Applicant.
Referring now the Luoma reference, the reference again is drawn to a well-known technique of coupling a solar panel to a rechargeable battery source (i.e., again using a conductive wire to connect a source to a desired load), which again is reasonably pertinent to the problem and solution addressed by Applicant’s invention.  Furthermore, as discussed above, the Dong reference refence does not explicitly teach how the solar panel is connected to the charger unit and the fan, and thus allowing the Dong reference to use any known techniques to connect the aforementioned components together.  Therefore, as discussed above, the combination between the Dong and Luoma reference would again only utilize known techniques in order to arrive at a predictable result, and thus making the rejection proper as outlined by MPEP 2141.  In other words, the proposed modification would not be considered a piecemeal rejection since the proposed modification only utilizes known techniques that were well known in the art before the effective filing date of the claimed invention and would still result in the predictable result as outlined in the rejection above.
The Office reminds Applicant that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Furthermore, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed above, all of the rejection utilize knowledge that was within the level of ordinary skill before the effective filing date of the claimed invention, and thus rendering the previous rejection proper.  In other words, Applicant would have to provide a persuasive argument as to how one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would not utilize a conductive lead(s)/wire(s) as taught by the prior art references in order to connect a power source to a desired load or loads.  For the reasons provided above, Applicant’s arguments that the rejections for claims 9-10 and 19-20 being improper are believed to be in error.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835